       Case 1:20-cv-01053-DAD-SAB Document 20 Filed 01/13/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
 8                              EASTERN DISTRICT OF CALIFORNIA

 9    COLONIZE MEDIA, INC.,                              )   Case No.: 1:20-cv-01053-DAD-SAB
                                                         )
10                Plaintiff,                             )   ORDER REQUIRING PLAINTIFF TO
11                                                       )   SHOW CAUSE WHY DEFENDANT TATE
             v.                                          )   A. PALMER SHOULD NOT BE
12                                                       )   DISMISSED FROM THIS ACTION FOR
      TATE A. PALMER, et al.,                            )   FAILURE TO SERVE IN COMPLIANCE
13                                                       )   WITH RULE 4 OF THE FEDERAL RULES
                  Defendants.                            )   OF CIVIL PROCEDURE
14                                                       )
15                                                       )   FIVE DAY DEADLINE
                                                         )
16
17          Plaintiff Colonize Media, Inc. (“Plaintiff”) filed this action on July 29, 2020, Tate A. Palmer,

18   Tango Multi Media LLC, and Triwolf Media, LLC. (ECF No. 1.) On October 21, 2020, an order

19   issued requiring Plaintiff to notify the Court of the status of service on the defendants in this action.

20   (ECF No. 7.) On October 23, 2020, an order issued granting Plaintiff an extension of sixty days to

21   serve Defendant Palmer in this action. (ECF No. 12.) More than sixty days have passed and Plaintiff

22   has not filed proof that Defendant Palmer has been served in this action.

23             Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for

24   service of the complaint in civil cases. Rule 4(m) provides:

25          If a defendant is not served within 90 days after the complaint is filed, the court--on
            motion or on its own after notice to the plaintiff--must dismiss the action without
26          prejudice against that defendant or order that service be made within a specified time.
            But if the plaintiff shows good cause for the failure, the court must extend the time for
27          service for an appropriate period.

28   ///

                                                        1
       Case 1:20-cv-01053-DAD-SAB Document 20 Filed 01/13/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry

 2   of this order, Plaintiff shall SHOW CAUSE IN WRITING why Defendant Tate Palmer should

 3   not be dismissed from this action for failure to serve in compliance with Rule 4(m) of the

 4   Federal Rules of Civil Procedure.

 5
 6   IT IS SO ORDERED.

 7   Dated:     January 13, 2021
 8                                                  UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
